UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2353


BAYRON ARMANDO US-ZEPEDA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 13, 2011        Decided:   September 15, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aroon Roy Padharia, Washington, D.C., for Petitioner.      Tony
West, Assistant Attorney General, Emily Anne Radford, Assistant
Director,   Craig  A.   Newell,  Jr.,  Office   of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bayron        Armando    Us-Zepeda,        a   native        and   citizen       of

Guatemala, petitions for review of a final administrative order

of   expedited       removal    issued      by    U.S.     Immigration         and    Customs

Enforcement (“ICE”).            For the reasons set forth below, we deny

the petition for review.

            Us-Zepeda        argues       that    he   was    improperly         placed      in

expedited removal proceedings under 8 U.S.C. § 1228(b) (2006)

because     he       is   not   an       alien    described         in    that       statute.

Specifically, he contends that expedited proceedings only apply

to non-permanent resident aliens who are removable as aggravated

felons    under       8   U.S.C.     §    1227(a)(2)(A)(iii)             (2006).           That

section, in turn, provides that “[a]ny alien who is convicted of

an aggravated felony at any time after admission is deportable.”

§ 1227(a)(2)(A)(iii) (emphasis added).                       Us-Zepeda reasons that,

because he was never admitted to the United States, he cannot be

considered       a    deportable     aggravated        felon    as       defined      in    the

statute and therefore cannot be subject to expedited removal

proceedings.

            Based on our review of the record and applicable law,

we find that it was not improper for ICE to place Us-Zepeda in

expedited     removal       proceedings          pursuant      to    § 1228(b).             See

Bamba v. Riley, 366 F.3d 195, 199-204 (3d Cir. 2004); United

States v. Hernandez-Vermudez, 356 F.3d 1011, 1013-15 (9th Cir.

                                             2
2004); Bazan-Reyes v. INS, 256 F.3d 600, 604-05 (7th Cir. 2001).

To the extent that the statute is ambiguous, we find that the

Attorney General’s interpretation of § 1228(b) is entitled to

deference under Chevron v. Natural Res. Def. Council, Inc., 467

U.S.       837    (1984).       See     8   C.F.R.   §   238.1(b)(1)(iv)       (2011)

(expressly providing for the application of § 1228(b) to aliens

who    were      not    admitted   or    paroled);   Bamba,    366    F.3d   at    201;

Hernandez-Vermudez, 356 F.3d at 1014-15 & n.6.

                 Accordingly, we        deny the petition for review. *             We

dispense         with    oral   argument      because    the   facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




       *
       To the extent that Us-Zepeda contends that his placement
in expedited removal proceedings violated his right to due
process because he may have been entitled to adjustment of
status through his father, we find this argument without merit.
See Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006)
(“[B]ecause Dekoladenu has neither a liberty nor a property
interest in adjustment of status, he cannot make out a due
process violation.”), overruled on other grounds by Dada v.
Mukasey, 554 U.S. 1 (2008).



                                             3